Citation Nr: 0025064	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for a service-connected 
thoracic spine disability, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1998 RO decision that denied the 
veteran an increased evaluation for her service-connected 
thoracic spine disability.  A notice of disagreement was 
received in November 1998.  A statement of the case was 
issued in November 1998.  A substantive appeal was received 
from the veteran in January 1999.  A hearing was held at the 
RO in June 1999. 


REMAND

The veteran and her representative contend, in substance, 
that the veteran's service-connected thoracic spine 
disability is more disabling than currently evaluated.  The 
veteran's thoracic spine disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5021, pursuant to 
which myositis is rated, as degenerative arthritis, on the 
basis of limitation of motion of the part affected.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5021 (1999).  
The Board notes, however, that the record contains no medical 
evidence indicating whether, and to what extent, thoracic 
spine motion may, in fact, be limited,.  

In this regard, the Board notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court) expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  Accordingly, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include or on use or during flare-ups is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for an increased rating 
for the service-connected thoracic spine disability.  As 
such, and as there is no medical evidence indicating whether 
thoracic spine motion is in fact limited, the Board is 
compelled to find that reexamination of the veteran is 
necessary in the present case to allow for proper assessment 
of the veteran's service-connected thoracic spine disability 
in light of the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

The Board notes that during a June 1999 hearing at the RO, 
the veteran essentially testified that she experiences flare-
ups of thoracic spine pain while standing and performing her 
duties as a bank teller.  

Additionally, the Board notes that the veteran has complained 
of numbness, including in her fingers, and has related that 
this is a component of the service-connected thoracic spine 
disability.  The examiner who conducted a July 1999 
neurological examination noted that the pattern of the 
veteran's sensory disturbance on examination was of a 
nonphysiological nature, and that this cast doubt on the 
veracity of the her subjective complaints.  However, a more 
definitive finding regarding a relationship between any 
neurologic component and the service-connected thoracic spine 
disability would be helpful prior to appellate adjudication 
by the Board.

Further, while the veteran was diagnosed with superior 
rhomboid muscle myositis in July 1998 on orthopedic 
examination, the examiner in July 1999 noted that 
neurological examination did not disclose evidence of 
localized myositis.  These somewhat conflicting findings 
should be addressed by the physician who reexamines the 
veteran.  

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken. 38 
C.F.R. § 19.9 (1999).

In view of the above, this claim is hereby REMANDED to the RO 
for the following action:


1.  After obtaining and associating with 
the claims file all records of 
outstanding pertinent treatment (to 
include from the veteran's treating 
chiropractor, Dr. Thomas J. DeVito), the 
veteran should be scheduled for an 
appropriate VA examination in order to 
ascertain the nature and severity of her 
service-connected thoracic spine 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to, and be 
reviewed by, the examiner.  All indicated 
tests, studies, and consultations (to 
include neurological and/or orthopedic 
consultation) should be accomplished and 
documented, and all clinical findings 
should be reported in detail.  

The examiner should first indicate 
whether myositis, or any other thoracic 
spine disability, is, in fact, present.  
If so, the physician should fully 
describe any pain on thoracic spine 
motion (and indicate to what extent, if 
any, motion is limited), and whether 
weakened movement, excess fatigability 
and incoordination are present during the 
examination.  The examiner should also 
provide an opinion as to on whether, and 
to what extent, any such factors could 
result in additional functional 
limitation during flare-ups or when the 
thoracic spine is used repeatedly.  If 
feasible, the additional functional 
limitation should be portrayed in terms 
of the degree of additional range of 
motion loss.

The examiner should also be asked to 
indicate whether there is a neurologic 
component associated with the service-
connected thoracic spine disability, and 
specifically comment on findings made in 
this regard in the July 1999 VA 
examination report.  The examiner should, 
to the extent possible, provide a clear 
diagnosis of the veteran's thoracic spine 
disability, and comment on any 
differences between this diagnosis and 
those noted in the June 1998 and July 
1999 VA examination reports.  Finally, 
the examiner should provide an assessment 
of the overall severity of the thoracic 
spine disability.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include, as necessary, citation to 
specific evidence of record), should be 
set forth in a typewritten report.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim 
for an increased evaluation for the 
service-connected thoracic spine 
disability, in light of all pertinent 
evidence and legal authority.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

4.  If the benefits sought by the veteran 
continue to be denied, she and her 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


